Order entered January 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01291-CV

                     ESTATE OF ALBERT G. HILL, JR., DECEASED

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-17-04117-2

                                            ORDER
       Based on the Court’s opinion of this date, we DENY as moot Dallas County Deputy

Clerk Trinidad Pimentel’s requests for extension of time to file the clerk’s record.


                                                       /s/   LANA MYERS
                                                             JUSTICE